Case 01-01139-AMC Doc 33232-2 Filed 06/21/21 Page 1of9

 
 

 

Oo)
—
oO
N
®
o
©
oO
|
N
—
|
N
—
©
oO
TC
®
re
N
N
~
N
oO
9
oO
oO
QA
O
=
<
oO)
oO
a
a
oO
a
oO
®
Yn
©
O

 

 
 

 

 

Because Knowing is Power

your
+ Ww, ~ “OD.
Se Ce has
i AN Planning + Land Surveying » Civil Engineering
rH te Government Relations + Public Affairs

ic Boulevard, Se $+ Los Angeles, California “4 =(213) 312-8222

 

 

 

 

 

 
CALE RR sa & 6 WEN ELT are

a”’x 11”

 
(2) 14” x 13”

 
 
 
-2 Filed 06/21/21 _ Page 8 of 9

Cd
a
Sl

_* | }
a
i @

9 ce 99

 

, &

mw es)

 
CC OO
Case 01-01139-AMC Doc 33232-2 Filed 06/21/21 Page 9of9

IN THE UNITED STATES BANKRUPTCY COURT © {1 c D

a

FOR THE DISTRICT OF DELAWARE 99) JUN 21 AMI: 44

: ini CLERK :
Case No. 01-01139 (AMC) (Jointly Administered) . sannStettsy coun:
m NISTRICT OF DELAWARE
I am a resident of the State of California, over the age of eighteen years, and not a

party to this action. My business address is 16055 Ventura Blvd., Suite 525,
Encino, CA 91436. On June 16, 2021, I served the following attached document:

Declaration of Lauren Elder Regarding Photos and Measurements

X_ E-VIA MAIL, by emailing the attached document to:

Roger J. Higgins — rhiggins@rogerhigginslaw.com
James E. O’Neill — joneill@pszjlaw.com

Laura Davis Jones — ljones@pszjlaw.com

 

 

X BY FEDERAL EXPRESS: ORGINAL SENT FOR FILING WITH THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE VIA FEDERAL EXPRESS OVERNIGHT MAIL

United State Bankruptcy Court for the District of Delaware
Office of the Clerk

824 Market Street

Wilmington, Delaware 19801

Executed on June 16, 2021, 2021at Encino, California.

I declare under penalty of perjury under the laws of the United States that the
above is true and correct.

 

Lauren Elder
